                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     WILLIE WHITE,                                      Case No. 19-cv-03343-WHO
                                                        Plaintiff,
                                   6
                                                                                            ORDER RE CONSENT AND ORDER
                                                 v.                                         TO SHOW CAUSE RE ANSWER
                                   7

                                   8     ANDREW M. SAUL,
                                                        Defendant.
                                   9

                                  10          In cases initially assigned to a district judge, the parties may consent at any time to

                                  11   reassignment of the case to a magistrate judge for all purposes, including entry of final judgment.

                                  12   See Civil L.R. 73-1(b).
Northern District of California
 United States District Court




                                  13          Accordingly, if they have not already done so, the parties are hereby DIRECTED to advise

                                  14   the Court, no later than February 11, 2020, whether they consent to have a magistrate judge

                                  15   conduct all further proceedings in the instant action. Normally the parties would be directed to

                                  16   inform the court in their Joint Case Management Statement filed in connection with the initial

                                  17   Case Management Conference. However, because this case involves a review of an administrative

                                  18   record, a case management conference has not been scheduled. For the parties’ convenience,

                                  19   forms are also available at http://www.cand.uscourts.gov/civilforms.

                                  20          In addition, the defendant is Ordered to Show Cause why its answer has not been filed in

                                  21   light of the service on defendant by the United States Marshal in June and August 2019. Dkt. Nos.

                                  22   11 & 12. Defendant shall discharge this Order to Show Cause by filing an explanation as to the

                                  23   delay and filing its Answer and the Administrative Record on or before February 20, 2020.

                                  24          IT IS SO ORDERED.

                                  25   Dated: January 21, 2020

                                  26
                                  27
                                                                                                     William H. Orrick
                                  28                                                                 United States District Judge
